DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, claims 1-11, 22-32, and 43-44 in the reply filed on 02 August 2022 is acknowledged. The traversal is on the grounds that a search for one group would identify references material to the other groups, and therefore would not pose an undue burden on the examiner (see remarks, p. 10). 
This is not found persuasive because an undue burden of search was not the basis of restriction but rather lack of unity of invention exists between groups I and II (see p. 4 of the restriction requirement of 29 June 2022.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 7 is objected to because of the following informalities: Claim 7 recites a space between the word “sensors” and the period at the end of the claim, “… readings from sensors .” Appropriate correction is required.
Claim 22 is objected to because of the following informalities: Claim 22 recites a space between “system” and a comma, “… the bioprocess purification system , the control system…” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32, directed towards a control system, depends upon claims 12 and 20 which are directed towards a method. Therefore, claims 32 and 12 are different in scope and the dependency of apparatus claim 32 upon method claims 12 and 20 renders the claim indefinite as one of ordinary skill in the art is not able to ascertain the scope of claim 32. 
Further, claims 12 and 20 were withdrawn in claim amendments filed 02 August 2022 rendering claim 32 indefinite. Given that claim 32 was recognized as similar in scope to the invention of group I in the restriction requirement dated 29 June 2022 and Applicant elected group I in the election response filed 02 August 2022, and for purposes of examination, it is assumed claim 32 was intended to depend upon claim 22 which is directed towards a control system and is more similar in scope.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 22-28, and 43-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Esmaili et al. (US 2008/0109090), hereinafter Esmaili.
Regarding claim 1, Esmaili discloses a method for reconstructing events related to a process run in a bioprocess purification system comprising hardware configured to control the events related to the purification of a liquid containing a sample in the bioprocess purification system (Systems and methods are provided that allow a user to monitor, diagnose, and configure a process… The user interface and multivariate model may be constructed and updated in real time, abstract; Examples of process plants include… biologics processing and manufacturing… bioreactors, [0017]), the method comprising: 
- recording hardware state related to the process run (A process plant 100 may include multiple entities 110, 120, 130, 140 that may be monitored during performance of a process… a process monitor may record the temperature, pressure, and/or other relevant data about an entity in the process plant) ([0017], see fig. 1); 
- recording readings from sensors related to the process run (The system may include other sensors or provide other process variables, such as ambient data, data from past processing steps, input material properties, and processing time, as well as any other process variable captured by the process plant) ([0017]); and 
- synchronizing hardware state with readings from sensors to link the hardware state with the result from the process run (The user interface 190 may display various data and models related to the process performed by the process plant 100, using the multivariate model 170 and/or other data provided by the computer system 150. The user interface may be updated in real time… there may be a small, unavoidable and non-cumulative delay between when data is sent from a sensor to a computer system and when the data is displayed to a user) ([0019]).
Regarding claim 2, Esmaili discloses a method wherein the method further comprises storing the recorded hardware state and readings from sensors in a data storage medium (One or more data sources 810, such as sensors in a process plant, may transmit data to the system… The data may be captured by one or more databases 820 that store the data for analysis) ([0039]); and the step of synchronizing hardware state with readings from sensors further comprises accessing the data storage medium (A modeling engine 830 and a front-end server 840 may use and analyze the data stored in the database 820) ([0039]).
Regarding claim 3, Esmaili discloses a method wherein the hardware state and readings from sensors are recorded as a function of time (The user interface may present various data, such as composite variables generated as part of the model, the contributions of various process variables to the model, time-based displays of the model and aspects of the model, and other data, [0016]; the plots shown in FIG. 2 may represent the progression of the two process variables X1 and X2 over time, [0024]).
Regarding claim 4, Esmaili discloses a method wherein the hardware state and readings from sensors are recorded as a function of scheduled events (A user may add a created model to the list of executing models. The user may define attributes of the model, such as frequency (e.g., real-time, 1 min, 5 min, or a custom time)) ([0098]).
Regarding claim 5, Esmaili discloses a method wherein the hardware comprises control valves and the step of recording the hardware state comprises recording control valve positions (A process plant 100 may include multiple entities 110, 120, 130, 140 that may be monitored during performance of a process… Entities in a process plant be, for example, valves… a process monitor may record the temperature, pressure, and/or other relevant data about an entity in the process plant) ([0017], see fig. 1).
Regarding claim 6, Esmaili discloses a method wherein the hardware state and readings from sensors are recorded when initializing the bioprocess purification system for the process run (User enters properties to select batches (or time ranges for continuous processes), such as: (a) starting time) ([0075]-[0076]) and/or after the process run is completed (data may be examined after a process failure to identify a problem) ([0002]). 
Regarding claim 7, Esmaili discloses a method wherein the method further comprises selecting a point related to an elapsed time in the process run and for that point displaying the hardware state and the synchronized readings from sensors (A user also may select points of the model for which further information is desired, and identify the contribution of various process variables to the model at that point, [0005]; selecting a point in the composite display 201 causes the contribution of each process variable at the selected point to be displayed 202, [0025], see fig. 2).
Regarding claim 22, Esmaili discloses a control system for reconstructing events related to a process run in a bioprocess purification system, wherein the control system is configured to interact with hardware configured to control the events related to the purification of a liquid containing a sample in the bioprocess purification system (Systems and methods are provided that allow a user to monitor, diagnose, and configure a process… The user interface and multivariate model may be constructed and updated in real time, abstract; Examples of process plants include… biologics processing and manufacturing… bioreactors, [0017]), the method comprising: 
- recording hardware state related to the process run (A process plant 100 may include multiple entities 110, 120, 130, 140 that may be monitored during performance of a process… a process monitor may record the temperature, pressure, and/or other relevant data about an entity in the process plant) ([0017], see fig. 1); 
- recording readings from sensors related to the process run (The system may include other sensors or provide other process variables, such as ambient data, data from past processing steps, input material properties, and processing time, as well as any other process variable captured by the process plant) ([0017]); and 
- synchronizing hardware state with readings from sensors to link the hardware state with the result from the process run (The user interface 190 may display various data and models related to the process performed by the process plant 100, using the multivariate model 170 and/or other data provided by the computer system 150. The user interface may be updated in real time… there may be a small, unavoidable and non-cumulative delay between when data is sent from a sensor to a computer system and when the data is displayed to a user) ([0019]).
Regarding claim 23, Esmaili discloses a control system wherein the control system is further configured to store the recorded hardware state and readings from sensors in a data storage medium (One or more data sources 810, such as sensors in a process plant, may transmit data to the system… The data may be captured by one or more databases 820 that store the data for analysis) ([0039]); and the control system is further configured to access the data storage medium to synchronize the hardware state with the readings from sensors (A modeling engine 830 and a front-end server 840 may use and analyze the data stored in the database 820) ([0039]).
Regarding claim 24, Esmaili discloses a control system wherein the hardware state and readings from sensors are recorded as a function of time (The user interface may present various data, such as composite variables generated as part of the model, the contributions of various process variables to the model, time-based displays of the model and aspects of the model, and other data, [0016]; the plots shown in FIG. 2 may represent the progression of the two process variables X1 and X2 over time, [0024]).
Regarding claim 25, Esmaili discloses a control system wherein the hardware state and readings from sensors are recorded as a function of scheduled events (A user may add a created model to the list of executing models. The user may define attributes of the model, such as frequency (e.g., real-time, 1 min, 5 min, or a custom time)) ([0098]).
Regarding claim 26, Esmaili discloses a control system wherein the hardware comprises control valves and the control system is further configured to record the control valve positions when recording the hardware state (A process plant 100 may include multiple entities 110, 120, 130, 140 that may be monitored during performance of a process… Entities in a process plant be, for example, valves… a process monitor may record the temperature, pressure, and/or other relevant data about an entity in the process plant) ([0017], see fig. 1).
Regarding claim 27, Esmaili discloses a control system wherein the hardware state and readings from sensors are recorded when initializing the bioprocess purification system for the process run (User enters properties to select batches (or time ranges for continuous processes), such as: (a) starting time) ([0075]-[0076]) and/or after the process run is completed (data may be examined after a process failure to identify a problem) ([0002]). 
Regarding claim 28, Esmaili discloses a control system wherein the control system further is configured to select a point related to an elapsed time in the process run and for that point displaying the hardware state and the synchronized readings from sensors (A user also may select points of the model for which further information is desired, and identify the contribution of various process variables to the model at that point, [0005]; selecting a point in the composite display 201 causes the contribution of each process variable at the selected point to be displayed 202, [0025], see fig. 2).
Regarding claim 43, Esmaili discloses a computer program for reconstructing events related to a process run in a bioprocess purification system (Systems and methods are provided that allow a user to monitor, diagnose, and configure a process… The user interface and multivariate model may be constructed and updated in real time, abstract; Examples of process plants include… biologics processing and manufacturing… bioreactors, [0017]), comprising instructions which, when executed on at least one processor (executed by a processor) ([0101]), cause the at least one processor to carry out the method according to claim 1 (The various systems described herein may each include a computer-readable storage component for storing machine-readable instructions for performing the various processes as described and illustrated) ([0101]).
Regarding claim 44, Esmaili discloses a computer-readable storage medium (computer-readable storage component) carrying a computer program (machine-readable instructions) for reconstructing events related to a process run in a bioprocess purification system according to claim 43 (The various systems described herein may each include a computer-readable storage component for storing machine-readable instructions for performing the various processes as described and illustrated) ([0101]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-10 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Esmaili, as applied to claims 1 and 22 above, in view of Nixon et al. (US 2002/0013629), hereinafter Nixon.
Regarding claim 8, Esmaili teaches that automated process control systems are well-known in the art ([0003]) and that processes may be monitored and corrected based upon recorded data from the process [0029]). 
However, Esmaili is silent on a method wherein the events are controlled by a number of instructions executed consecutively and the method further comprises synchronizing hardware state and readings from sensors with the instructions to link the instructions with the hardware state.
Nixon discloses the analogous art of providing a process control method and system (abstract). Nixon teaches that process control systems inherently provide automation of processes ([0011]) and providing instructions to control process events in addition to displaying a view of the process is routinely performed in the art to provide feedback as a result of executing process control instructions ([0013]-[0014]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Esmaili to include wherein the events are controlled by a number of instructions executed consecutively for the benefit of automating the process events (Nixon, [0011]) and synchronizing hardware state and readings from sensors with the instructions to link the instructions with the hardware state for the benefit of providing feedback as a result of executing said instructions (Nixon, [0013]-[0014]).
Regarding claim 9, modified Esmaili-Nixon discloses a method wherein the process run is divided into a number of process phases, each process phase comprising at least one instruction (a single process controller/multiplexer 110 controls several different processes 112) (Nixon, [0063]), the method further comprises determining current process phase (User enters properties to select batches (or time ranges for continuous processes), such as: (c) Phase) (Esmaili, [0075]-[0078]).
Regarding claim 10, modified Esmaili-Nixon discloses a method further comprising linking each initiated instruction with associated process phase (Nixon, Control of the process is often implemented using microprocessor-based controllers, computers or workstations which monitor the process by sending and receiving commands and data to hardware device to control either a particular aspect of the process or the entire process as a whole… The parameters are easily changed by displaying a selected view of the process…, [0012]; A display or console is typically provided as the interface between the microprocessor based controller or computer performing the process control function and the operator, [0013]).
Regarding claim 29, Esmaili teaches that automated process control systems are well-known in the art ([0003]) and that processes may be monitored and corrected based upon recorded data from the process [0029]). 
However, Esmaili is silent on a control system wherein the events are controlled by a number of instructions executed consecutively and the method further comprises synchronizing hardware state and readings from sensors with the instructions to link the instructions with the hardware state.
Nixon discloses the analogous art of providing a process control method and system (abstract). Nixon teaches that process control systems inherently provide automation of processes ([0011]) and providing instructions to control process events in addition to displaying a view of the process is routinely performed in the art to provide feedback as a result of executing process control instructions ([0013]-[0014]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Esmaili to include wherein the events are controlled by a number of instructions executed consecutively for the benefit of automating the process events (Nixon, [0011]) and synchronizing hardware state and readings from sensors with the instructions to link the instructions with the hardware state for the benefit of providing feedback as a result of executing said instructions (Nixon, [0013]-[0014]).
Regarding claim 30, modified Esmaili-Nixon discloses a control system wherein the process run is divided into a number of process phases, each process phase comprising at least one instruction (a single process controller/multiplexer 110 controls several different processes 112) (Nixon, [0063]), the method further comprises determining current process phase (User enters properties to select batches (or time ranges for continuous processes), such as: (c) Phase) (Esmaili, [0075]-[0078]).
Regarding claim 31, modified Esmaili-Nixon discloses a control system further configured to link each initiated instruction with associated process phase (Nixon, Control of the process is often implemented using microprocessor-based controllers, computers or workstations which monitor the process by sending and receiving commands and data to hardware device to control either a particular aspect of the process or the entire process as a whole… The parameters are easily changed by displaying a selected view of the process…, [0012]; A display or console is typically provided as the interface between the microprocessor based controller or computer performing the process control function and the operator, [0013]).

Claims 11 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Esmaili in view of Nixon, as applied to claims 8 and 29 above, further in view of Iovanni et al. (WO 2013/028828, cited in the IDS filed 23 December 2019), hereinafter Iovanni.
Regarding claim 11, modified Esmaili-Nixon is silent on a method wherein non-allowed hardware combinations are listed and the method further comprises automatically identifying non-allowed hardware combinations when reconstructing events related to the process run.
Iovanni discloses the analogous art of providing process control systems and methods to join modules (valves, pumps, detectors, sample loops, fraction collectors) of a process and employing instructions (software) to control events (control, monitoring) and collecting data (abstract). Iovanni teaches that instructions (software) may be implemented into a control scheme for guiding a user to properly install modules such as fluid lines, tubing connections or connections between modules in general and which can inform the user of incomplete or missing connections for proper functioning of the process system ([0025]) and that the software may further inform the user of an undesired flow path in which improper connections had been made between different modules ([0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Esmaili-Nixon to include wherein non-allowed hardware combinations are listed and the method further comprises automatically identifying non-allowed hardware combinations when reconstructing events related to the process run for the benefit of ensuring proper functioning of the process system (Iovanni, [0025]) and to inform the user of an undesired flow path in which improper hardware combinations had been made (Iovanni, [0046]).
	Regarding claim 32, modified Esmaili-Nixon is silent on a control system wherein non-allowed hardware combinations are listed and the control system is further configured to automatically identify non-allowed hardware combinations when reconstructing events related to the process run.
Iovanni discloses the analogous art of providing process control systems and methods to join modules (valves, pumps, detectors, sample loops, fraction collectors) of a process and employing instructions (software) to control events (control, monitoring) and collecting data (abstract). Iovanni teaches that instructions (software) may be implemented into a control scheme for guiding a user to properly install modules such as fluid lines, tubing connections or connections between modules in general and which can inform the user of incomplete or missing connections for proper functioning of the process system ([0025]) and that the software may further inform the user of an undesired flow path in which improper connections had been made between different modules ([0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Esmaili-Nixon to include wherein non-allowed hardware combinations are listed and the control system is further configured to automatically identify non-allowed hardware combinations when reconstructing events related to the process run for the benefit of ensuring proper functioning of the process system (Iovanni, [0025]) and to inform the user of an undesired flow path in which improper hardware combinations had been made (Iovanni, [0046]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PAUL SHIMEK/           Examiner, Art Unit 1796                                                                                                                                                                                             
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797